Citation Nr: 1618504	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-43 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a disability manifested by neurological abnormalities of the hands and fingers.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer at the Board.  In February 2014, the Board reopened the matters of service connection for a neck disability and a disability manifested by neurological abnormalities of the hands and fingers, and remanded them, along with the matters of service connection for left and right shoulder disabilities for additional development.  In September 2014, the Board again remanded these matters for additional development.

A December 2015 letter advised the Veteran of his right to another hearing before a VLJ who would participate in the decision on appeal.  See Arneson v. Shinseki, 24 Vet. App. 369 (2011).  In December 2015 correspondence, the Veteran responded that he did not wish to appear at another Board hearing and requested that his case be considered based on the evidence of record.  Thus, the Board shall proceed accordingly.

The issues of service connection for a disability manifested by neurological abnormalities of the hands and fingers and a right shoulder disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  A chronic neck disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

2.  A chronic left shoulder disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.   By correspondence dated in June 2009, February 2014, and September 2014, VA notified the Veteran of the information needed to substantiate and complete the claims of service connection for a neck disability and a left shoulder disability decided herein, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The Board notes that in September 2014, the Board remanded, in part, to obtain outstanding private treatment records from Durham Neurosurgery.  In a September 2014 letter, the Veteran was advised to complete an authorization and consent to release information for Durham Neurosurgery so that records from this facility could be obtained.  He was also advised that he could submit these records himself.  In a September 2014 statement, the Veteran indicated that he had additional information he would send to support his claim and requested that VA wait 30 days from the date of the letter before deciding his claim.  The Veteran never completed an authorization for records from Durham Neurosurgery or submitted these records himself.  Notably, in a November 2014 statement, the Veteran indicated that he had no additional evidence to submit.  Accordingly, the Board finds that every effort has been made by VA to obtain these records and that further efforts to obtain records from Durham Neurosurgery would be futile.  

The RO arranged for a VA examination of the neck and left shoulder in March 2014.  The Board finds that the reports of these examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough; the examiners expressed familiarity with the record, and the opinions offered includes rationale that cites to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the January 2012 hearing, the VLJ identified the issue being decided herein on appeal (which at that time consisted of the matter of new and material evidence to reopen a claim of service connection for a neck disability) and focused on the elements necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Cervical Spine Disability

The Veteran alleges that he has a cervical spine disability due to an injury in service and that neck symptoms have continued since.

The Veteran's STRs are silent for complaints, treatment, or diagnosis related to the neck.  Notably, in December 1987, the Veteran was seen for low back pain for one and a half weeks.  On September 1988 chapter 13 separation examination, the spine was normal on clinical evaluation.  The Veteran reported that there had been no significant change in his health since his last physical examination except for his right pointer finger, right foot, and back.

In October 1988, the Veteran filed an initial claim for VA compensation benefits and did not indicate any neck problems that he alleged were related to his service.

On April 1989 VA examination, the Veteran reported onset of neck pain 6 months prior.  A neck examination showed full range of motion and cervical spine imaging was negative.

On July 1991 VA examination, the Veteran reported injuring his back in service (and not his neck).

In March 2002, the Veteran reported aching in the back of his neck.  A May 2003 VA emergency room record notes full range of motion of the cervical region.

In a September 2003 Fayetteville NC VAMC record, it was noted that this was the Veteran's first primary care visit.  He reported no neck pain or limitation of movements.

In a July 2006 statement, the Veteran reported having neck pain.  In a July 2006 statement, the Veteran's wife reported that the Veteran complained of a stiff neck.

On November 2006 VA spine examination, the Veteran reported injuring his back, knees, and right foot in service.  He did not report injuring his neck.

In an August 2009 statement, the Veteran stated that he injured his neck in service and that he now has bad discs and arthritis.

In June 2010, the Veteran reported severe pain in his neck.  May 2011 cervical spine imaging showed no acute bony abnormality of the cervical spine.  In September 2011, the Veteran reported severe pain in the back of his neck.  The diagnosis was neck pain.  In October 2011, the Veteran reported neck pain for about 3 months and indicated a military history of airborne operations with one fall over a ruck sack onto his head.  An October 2011 cervical spine MRI showed anomalous course of the dominant left vertebral artery which enters the left neural foramina at the level C2/3.  There was no central canal or foraminal stenosis or lateralizing HNP.

In January 2012, the Veteran testified that he injured his neck following a parachuting injury in-service.  He stated that although his STRs only note complaints of low back pain, he also reported neck pain.  He stated that after a couple of times seeking treatment, his troops began to get mad and so he stopped getting treatment.  He testified that he has never had any other injury to his neck and that he has had neck troubles since the injury in service.  

An October 2012 record notes an assessment of neck pain.  In February 2013, the assessment was degeneration of the cervical intervertebral disc.  In October 2013, the assessment was degenerative changes in the cervical spine.  

On March 2014 VA neck conditions examination, intervertebral disc syndrome was diagnosed.  The Veteran reported having a bad jump in about 1987 or 1988 in which he landed on his neck and shoulder.  Following examination of the Veteran and review of his medical history, the examiner opined that it is less likely than not that the Veteran's current cervical spine disability is related to service, and specifically to an injury therein.  The examiner noted that the Veteran's STRs reflect a sick call visit in December 1987 for a complaint of low back pain and that the Veteran reported twisting his back on a jump and that it was slowly improving.  The examiner noted that the Veteran was diagnosed with a mild sprain of the lumbar area and that there were no complaints of neck pain.  Notably, the examiner pointed to the Veteran's September 1988 separation examination which revealed that all examined systems were negative and in which the Veteran reported that his right pointer finger, right foot, and back were the only changes in his health since his last physical examination.  The examiner further noted that on March 1989 VA examination given after the Veteran's discharge from service, full range of motion of the neck was shown.  The examiner then noted that the Veteran first received medical care from the Fayetteville VAMC in May 2002 and had no complaints of neck pain.  In May 2003, the examiner noted that the Veteran was next seen and was noted to have full range of motion of the cervical region.  The examiner indicated that the Veteran then had his first primary care visit at the Fayetteville VAMC on September 2003 and denied neck pain or limitation of neck movement.  It was then noted that he had numerous follow-up visits over the years with no mention of neck pain or disability.  The examiner continued by stating that a July 2006 statement from a postservice coworker was reviewed and that this coworker reported that the Veteran had problems with his fingers, knees, and his temper.  The coworker did not indicate that the Veteran had problems with his neck.  Similarly, the examiner noted a July 2006 statement from the Veteran's daughter in which she noted that the Veteran experienced pain in his fingers, knees, and that he had insomnia and moodiness, and a July 2006 statement from his wife in which she reported that he had a stiff neck.  The examiner explained that the first mention of neck pain in the Veteran's VA records was not until April 2009, 21 years after his discharge from the military, and 22 years after the reported injury.  The examiner stated that the Veteran was diagnosed with IVDS of the cervical spine in October 2011 and was found to have chronic axial neck pain.  His cervical spine MRI, however, was unremarkable.  Based on these reasons, the examiner concluded that there is no nexus between the Veteran's diagnosis of cervical spine IVDS and his active duty military service, and specifically that his current neck condition is not a progression of injuries sustained in a parachute jump in the service, but is instead a new and separate condition.

An April 2014 cervical spine MRI was negative.  In August 2014, the assessment was cervicalgia with significant disc herniation at C4-5 and multilevel degenerative disc disease.  A September 2014 record notes an assessment of cervicalgia.

In an October 2014 buddy statement, P.O. stated that he and the Veteran were friends and that the Veteran complained of severe neck pain following a jump he made with his unit in very high winds.  P.O. noted that the injury was causing the Veteran pain and interfering with his ability to perform well at work.  P.O stated that he has remained friends with the Veteran over the years and it is his observation that the injuries sustained on the parachute jump have progressed into a "life changing disability."

In a December 2014 statement, the Veteran reported injuring his neck following a bad parachute jump.  He stated that over the years, the pain has progressively worsened.

In the November 2015 appellant's brief, the Veteran's representative alleged that the Veteran contends his disabilities manifested while on active duty and have continued since.

It is not in dispute that the Veteran now has a diagnosis of IVDS of the cervical spine, as such diagnosis was made on VA examination.  Furthermore, the Veteran's STRs suggest that he sustained an injury [to the back] in service.  While it is not shown that the Veteran specifically sustained a neck injury in service, the fact that he did report having some injury, although to the back, combined with the statement from a fellow soldier attesting to an in-service injury, it can be reasonably assumed that the Veteran experienced an injury in service.  

However, even presuming that the Veteran injured his neck in service, it is not shown that such injury resulted in chronic neck pathology.  In this regard, the Veteran's service separation examination is silent for any disability or complaints regarding the neck.  Notably, the Veteran himself reported at that time that the only changes to his health since his last examination in service were to his right pointer finger, right foot, and back.  He did not report any issue with his neck.   Further, a March 2014 VA examiner who reviewed the record indicated that VA postservice medical records were silent for complaints regarding the neck until 2009, 21 years after the Veteran's discharge from service.  Significantly, it was not until October 2011 that he was diagnosed with cervical spine IVDS.  Cervical spine imaging was negative in 1989 and May 2011.  

The examiner stated that the Veteran's current neck condition is not a progression of injuries sustained in service, but is instead a new and separate condition.  Therefore, as a neck disability was not found on service separation examination and was not shown for many years thereafter, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Also, arthritis of the neck is not shown to have been manifested in the Veteran's first postservice year.  Imaging studies were negative for arthritis for many years after service.  Therefore, service connection for such disability on a presumptive basis (i.e., for arthritis of the neck as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The Veteran asserts, in essence, that he has had neck problems that have gradually worsened since his injury in service.  With respect to the contention that service connection for cervical arthritis is warranted under the theory of continuity of symptomatology, the preponderance of the evidence is against the claim.  The negative discharge examination and the negative imaging reports in 1989 and 2011, as well as findings of full range of motion in 1989 are the most probative and persuasive evidence of record, and they do not support the claim.  To the extent he is seeking service connection based on the theory of continuity of symptomatology, such reports are inconsistent with the theory that he has had persistent neck pain since his injury in service.  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

What remains for consideration is whether or not the Veteran's current neck disability may otherwise be related to his service.  This is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The most probative evidence in the record shows that the current neck disability is unrelated to the Veteran's service/injury therein.  The only medical opinion in the record is that of the March 2014 VA examiner who found that the Veteran's current neck disability was not shown to have begun in service or for many years thereafter.  Instead, the examiner noted that postservice treatment records indicate that the Veteran was not seen for neck complaints until 21 years after his discharge from service and was not diagnosed with IVDS of the cervical spine until 22 years after his discharge from service.  The examiner pointed out that the Veteran filed a claim immediately after service separation seeking compensation for service connected disability and did not claim disability of the neck.  The examiner noted that the Veteran was examined by VA in March 1989, less than 6 months after separating from service, at which time, he was shown to have full range of motion of the neck.  In formulating her opinion, the VA examiner expressed familiarity with the record, cited to supporting factual data including the lay statements of record, and provided a detailed rationale.  Accordingly, the Board finds that her opinion is probative evidence in this matter. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

The Veteran's own opinion relating his current neck disability to an injury in service is not competent evidence; as noted above, the question presented in this matter is medically complex in nature and he is a layperson and does not cite to supporting medical opinion or treatise evidence.  

Accordingly, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.


Left Shoulder Disability

The Veteran contends that he injured his left shoulder in service due to a parachuting accident.  

The Veteran's STRs are silent for complaints, treatment, or diagnosis related to the left shoulder.  On September 1988 chapter 13 separation examination, the upper extremities were normal on clinical evaluation.  The Veteran reported that there had been no significant change in his health since his last physical examination except for his right pointer finger, right foot, and back.

In October 1988, the Veteran filed an initial claim for VA compensation benefits and did not indicate any shoulder problems that he alleged were related to his service.

In a September 2003 Fayetteville NC VAMC record, it was noted that this was the Veteran's first primary care visit.  He reported no shoulder pain or muscle weakness.  There was no evidence of joint disease or edema.

On November 2006 VA spine examination, the Veteran reported injuring his knees and right foot during a parachute jump in service.  He did not report injuring his left shoulder.

In a July 2008 treatment record, the Veteran reported left shoulder pain and tendonitis.  A May 2009 left shoulder MRI showed supraspinatus tendinopathy.  In an August 2009 statement, the Veteran indicated that he injured his shoulder in service and now has arthritis.

In January 2012, the Veteran testified that he injured his left shoulder in service after his head hit the ground.  He stated that he twisted his knee and "drove [his] left head and shoulder into the ground in the initial incident."  He alleges that he now has posttraumatic osteoarthritis.

A December 2013 left shoulder X-ray showed mild degenerative arthrosis of the acromioclavicular joint.

On March 2014 VA shoulder and arm conditions examination, left shoulder mild degenerative arthritis of the acromioclavicular joint was diagnosed.  The Veteran reported that he had a bad parachute landing in 1987 or 1988 and landed on his back, left knee, left shoulder, and head.  Following examination of the Veteran and review of his record, the examiner opined that the Veteran's current left shoulder disability was less likely than not related to his service and specifically to an injury therein.  The examiner noted that a review of the Veteran's STRs indicate that the Veteran twisted his back on a jump and was diagnosed with mild sprain of the lumbar area.  The examiner noted that there was no complaint of shoulder pain.  Further, the examiner pointed out that the Veteran's separation from service examination revealed that all examined systems were negative and that the Veteran reported that the only changes in his health since his last physical examination were to his right pointer finger, right foot, and back.  The Veteran denied shoulder pain.  The examiner then stated that the Veteran first received medical care from the VA in May 2002 when he was attempting to get disability [benefits] for chronic right knee and right foot pain.  He had no complaints of shoulder pain.  During his first primary care visit at the Fayetteville VAMC in September 2003, the examiner noted that the Veteran denied shoulder pain or limitation of movement.  The examiner additionally noted that the Veteran's former coworker submitted a statement in July 2006 that indicated that the Veteran had problems with his fingers, knees, and his temper.  The statement did not mention shoulder pain or disability.  Similarly, the examiner noted that July 2006 statements from the Veteran's daughter and wife indicated that the Veteran had pain in [other] parts of his body and had insomnia and moodiness; however, these statements did not indicate he had any type of shoulder pain or disability.  The examiner stated that the first mention of shoulder pain in the Veteran's record was not until July 2008, 20 years after his discharge from the military and 21 years after the reported "bad parachute jump landing."  The examiner noted that the July 2008 treatment record revealed that the Veteran had left shoulder pain and some tendinitis, but that he had a steroid injection and was doing well.  Based on the above, the examiner concluded that while there is documentation in the record of consistent bilateral shoulder pain from 2008 until the present, his current shoulder arthritis is not related to his active duty military service, and specifically is not a progression of injuries sustained in a parachute jump in the service.  The examiner stated that the current left shoulder arthritis is a new and separate condition.

A May 2014 left shoulder MRI showed supraspinatus tendinopathy with tears.  In August 2014, the Veteran had a consultation regarding left shoulder surgery.  A September 2014 record notes a complaint of bilateral shoulder pain.

In an October 2014 statement, a fellow service member stated that he served with the Veteran during the time period when he was injured in the line of duty.  He stated that he recalls the Veteran returning from a field training exercise with the 82nd airborne division complaining of severe neck, shoulder, and back pain following a jump he made in very high winds.  The service member stated that he has observed that the injuries the Veteran sustained on the parachute jump in service have progressed into a "life changing disability."  

A December 2014 statement from the Veteran's wife indicates that she has known the Veteran since 1994 and that he has always had shoulder pain.

A January 2015 operative report notes that the Veteran underwent a left shoulder arthroscopy with rotator cuff repair for a left shoulder rotator cuff tear.

In a December 2014 statement, the Veteran reported injuring his shoulder following a bad parachute jump.  He stated that over the years, the pain has progressively worsened.

In the November 2015 appellant's brief, the Veteran's representative alleged that the Veteran contends his disabilities manifested while on active duty and have continued since.

It is not in dispute that the Veteran now has a diagnosis of degenerative arthritis of the left shoulder, as such diagnosis was made on VA examination.  Furthermore, the Veteran's STRs suggest that he sustained an injury [to the back] in service.  While it is not shown that the Veteran specifically sustained a shoulder injury in service, the fact that he did report having some injury, although to the back, combined with the statement from a fellow soldier attesting to an in-service injury, it can be reasonably assumed that the Veteran experienced an injury in service.  However, even presuming that the Veteran injured his shoulder in service, it is not shown that such injury resulted in chronic left shoulder pathology.  In this regard, the Veteran's service separation examination is silent for any disability or complaints regarding the upper extremities.  Notably, the Veteran himself reported that the only changes to his health since his last examination in service were to his right pointer finger, right foot, and back.  He did not report any issue with his left shoulder.  Moreover, in the Veteran's October 1988 initial claim seeking VA compensation benefits, he did not indicate any shoulder problems that he alleged were related to his service, but instead sought compensation for other disabilities, suggesting that he did not believe he had a chronic shoulder disability as a result of an injury in service at that time.  Further, a March 2014 VA examiner who reviewed the record and examined the Veteran indicated that postservice medical records were silent for complaints regarding the shoulder until 2008, 20 years after the Veteran's discharge from service.  The examiner stated that the Veteran's current left shoulder condition is not a progression of injuries sustained in service, but is instead a new and separate condition.  Therefore, as a left shoulder disability was not found on service separation examination and was not shown for many years thereafter, and arthritis is not shown shortly after service, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.

Also, arthritis of the left shoulder is not shown to have been manifested in the Veteran's first postservice year.  Imaging studies did not reveal arthritis for many years after service.  Therefore, service connection for such disability on a presumptive basis (i.e., for arthritis of the left shoulder as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The Veteran asserts, in essence, that he has had left shoulder problems that have gradually worsened since his injury in service.  With respect to the contention that service connection for left shoulder arthritis is warranted under the theory of continuity of symptomatology, the preponderance of the evidence is against the claim.  The negative discharge examination and the denial of shoulder pain or limitation of movement in the September 2003 treatment record are the most probative and persuasive evidence of record, and they do not support the claim.  To the extent he is seeking service connection based on the theory of continuity of symptomatology, such reports are inconsistent with the theory that he has had persistent neck pain since his injury in service.  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

What remains for consideration is whether or not the Veteran's current left shoulder disability may otherwise be related to his service.  This is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The most probative evidence in the record shows that the current left shoulder disability is unrelated to the Veteran's service/injury therein.  The only medical opinion in the record is that of the March 2014 VA examiner who found that the Veteran's current left shoulder disability was not shown to have begun in service or for many years thereafter.  Instead, the examiner noted that postservice treatment records indicate that the Veteran was not seen for left shoulder complaints until 20 years after his discharge from service (and 21 years after his alleged in-service injury).  The examiner pointed out that the Veteran filed a claim immediately after service separation seeking compensation for service connected disability and did not claim disability of the shoulder.  The examiner noted that the Veteran initially sought treatment from the VA in May 2002 and had no complaints of shoulder pain at that time.  Further, in a September 2003 treatment record, the Veteran did not report shoulder pain or any shoulder problem and a musculoskeletal examination found no evidence of joint disease or shoulder pathology.  In formulating her opinion, the VA examiner expressed familiarity with the record, cited to supporting factual data including the lay statements of record, and provided a detailed rationale.  Accordingly, the Board finds that her opinion is probative evidence in this matter. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).

The Veteran's own opinion relating his current left shoulder disability to an injury in service is not competent evidence; as noted above, the question presented in this matter is medically complex in nature and he is a layperson and does not cite to supporting medical opinion or treatise evidence.  

Accordingly, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a neck disability is denied.

The appeal seeking service connection for a left shoulder disability is denied.


REMAND

The Veteran alleges that his right shoulder disability is secondary to his left shoulder disability.  In a December 2014 statement, the Veteran reported that he is scheduled for surgery on his left shoulder on January 2, 2015 and then will have surgery on his right shoulder six months later.  Similarly, in a December 2014 statement from the Veteran's wife, she reported that the Veteran is scheduled for shoulder surgeries in 2015.  While the Veteran recently submitted records of his left shoulder surgery performed in January 2015, records of right shoulder surgery also conducted in 2015 were not submitted.  As records of a right shoulder surgery may be pertinent to the Veteran's claim seeking service connection for a right shoulder disability, attempts to secure them must be made.

Regarding the Veteran's claim for service connection for a disability manifested by neurological abnormalities of the hands and fingers, he has alleged that such disability is secondary to service-connected disability, including his claimed right shoulder disability.  Accordingly, this matter is inextricably intertwined with the claim seeking service connection for a right shoulder disability and adjudication of this appeal must be deferred pending additional development regarding the right shoulder claim being remanded herein.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated (since August 2014) clinical records of all VA and/or private treatment the Veteran has received for his right shoulder, to specifically include records of any right shoulder surgery scheduled in 2015.

2.  Arrange for any further development suggested by the development ordered above, to include an opinion as to whether any disability manifested by neurological abnormalities of the hands and fingers is caused or aggravated by a right shoulder disability, if a right shoulder disability is found to be service-connected.

3.   Then, review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


